 



Exhibit 10.36.1

(ENDO PHARMACEUTICALS LOGO) [y05037y0503700.gif]

     

  January 1, 2005

Peter A. Lankau
100 Painters Drive
Chadds Ford, PA 19317

Dear Peter:

     Reference is hereby made to that certain amended and restated employment
agreement, dated as of September 1, 2002 (as amended, the “Employment
Agreement”), between you and Endo Pharmaceuticals Holdings Inc. (the “Company”).
Terms used but not defined in this letter shall have the meanings ascribed to
them in the Employment Agreement.

     Pursuant to Section 2.2 of the Employment Agreement, the Company hereby
informs you that it wishes to renew the Employment Agreement for an additional
period of one year. If you are in agreement, the Employment Period shall now
cease on December 31, 2005, unless otherwise modified in accordance with the
terms of the Employment Agreement. In addition, Section 3.1(a) shall hereby be
amended to change the definition of Salary to $435,000.

     All other terms and conditions of the Employment Agreement shall remain in
full force and effect. If you are in agreement with this renewal, which shall be
effective as of the date first above written, please execute below.

     

  Sincerely,
 
   

  /s/ Carol A. Ammon
 
   

  Carol A. Ammon
Chairman & Chief Executive Officer

ACCEPTED AND AGREED THIS 21st DAY OF JANUARY 2005:

/s/ Peter A. Lankau
Peter A. Lankau

 